


ORION MARINE GROUP, INC.
LONG TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Restricted Stock (“Notice of Grant”) by and between Orion
Marine Group, Inc., a Delaware corporation (the “Company”) and you;
WHEREAS, the Company in order to induce you to enter into and to continue and
dedicate service to the Company and to materially contribute to the success of
the Company agrees to grant you this Restricted Stock award;
WHEREAS, the Company adopted the Orion Marine Group, Inc. Long Term Incentive
Plan as it may be amended from time to time (the “Plan”) under which the Company
is authorized to grant Restricted Stock awards to certain employees and service
providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this restricted stock award agreement (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and
WHEREAS, you desire to accept the Restricted Stock made award pursuant to this
Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any salary or other
compensation for your services for the Company, an award (the “Award”)
consisting of the aggregate number of shares of Stock (the “Restricted Shares”)
set forth in the Notice of Grant in accordance with the terms and conditions set
forth herein and in the Plan.
2.Escrow of Restricted Shares. The Company shall evidence the Restricted Shares
in the manner that it deems appropriate. The Company may issue in your name a
certificate or certificates representing the Restricted Shares and retain that
certificate or those certificates until the restrictions on such Restricted
Shares expire as contemplated in Section 5 of this Agreement and described in
the Notice of Grant or the Restricted Shares are forfeited as described in
Sections 4 and 6 of this Agreement. If the Company certificates the Restricted
Shares, you shall execute one or more stock powers in blank for those
certificates and deliver those stock powers to the Company. The Company shall
hold the Restricted Shares and the related stock powers pursuant to the terms of
this Agreement, if applicable, until such time as (a) a certificate or
certificates for the Restricted Shares are delivered to you, (b) the Restricted
Shares are otherwise transferred to you free of restrictions, or (c) the
Restricted Shares are canceled and forfeited pursuant to this Agreement.
3.Ownership of Restricted Shares. From and after the time the Restricted Shares
are issued in your name, you will be entitled to all the rights of absolute
ownership of the Restricted Shares, including the right to vote those shares and
to receive dividends thereon if, as, and when declared by the Board, subject,
however, to the terms, conditions and restrictions set forth in this Agreement;
provided, however, that each dividend payment will be made no later than the end
of the calendar year in which the dividends are paid to the holders of Stock or,
if later, the 15th day of the third month following the date the dividends are
paid to the holders of Stock.
4.Restrictions; Forfeiture. The Restricted Shares are restricted in that they
may not be sold,




--------------------------------------------------------------------------------




transferred or otherwise alienated or hypothecated until these restrictions are
removed or expire as contemplated in Section 5 of this Agreement and as
described in the Notice of Grant. The Restricted Shares are also restricted in
the sense that they may be forfeited to the Company (the “Forfeiture
Restrictions”). You hereby agree that if the Restricted Shares are forfeited, as
provided in Section 6, the Company shall have the right to deliver the
Restricted Shares to the Company's transfer agent for, at the Company's
election, cancellation or transfer to the Company.
5.Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Shares granted pursuant to this Agreement of this Agreement will
expire and the Restricted Shares will become transferable, except to the extent
provided in Section 14 of this Agreement and Section 10(a) of the Plan, and
nonforfeitable as set forth in the Notice of Grant, provided that you remain in
the employ of or a service provider to the Company or its Subsidiaries until the
applicable dates set forth therein.
6.Termination of Services.
(a)Termination Generally. Subject to subsection (b), if your service
relationship with the Company or any of its Subsidiaries is terminated for any
reason, then those Restricted Shares for which the restrictions have not lapsed
as of the date of termination shall become null and void and those Restricted
Shares shall be forfeited to the Company. The Restricted Shares for which the
restrictions have lapsed as of the date of such termination shall not be
forfeited to the Company.
(b)Effect of Employment Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 6 and any
employment agreement entered into by and between you and the Company, the terms
of the employment agreement shall control.
7.Election Under Section 83(b) of the Code. You understand that you should
consult with your tax advisor regarding the advisability of filing with the
Internal Revenue Service an election under section 83(b) of the Code with
respect to the Restricted Shares for which the restrictions have not lapsed.
This election must be filed no later than 30 days after Date of Grant set forth
in the Notice of Grant of Restricted Stock (the “Notice of Grant”). This time
period cannot be extended. You acknowledge (a) that you have been advised to
consult with a tax advisor regarding the tax consequences of the award of the
Restricted Shares and (b) that timely filing of a section 83(b) election is your
sole responsibility, even if you request the Company or its representative to
file such election on your behalf.
8.Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of or providing services for the
Company, provided that rights to the Restricted Shares during a leave of absence
will be limited to the extent to which those rights were earned or vested when
the leave of absence began.
9.Delivery of Stock. Promptly following the expiration of the restrictions on
the Restricted Shares as contemplated in Section 5 of this Agreement, the
Company shall cause to be issued and delivered to you or your designee a
certificate or other evidence of the number of Restricted Shares as to which
restrictions have lapsed, free of any restrictive legend relating to the lapsed
restrictions, upon receipt by the Company of any tax withholding as may be
requested pursuant to Section 10. The value of such Restricted Shares shall not
bear any interest owing to the passage of time.
10.Payment of Taxes. The Company may require you to pay to the Company (or the
Company's Subsidiary if you are an employee of a Subsidiary of the Company), an
amount the Company deems necessary to satisfy its or its Subsidiary's current or
future obligation to withhold federal, state or local income or other taxes that
you incur as a result of the Award. With respect to any required tax
withholding, you may (a) direct the Company to withhold from the shares of Stock
to be issued to you under this Agreement the number of shares necessary to
satisfy the Company's obligation to withhold taxes; which determination will be
based on the shares' Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company's
tax withholding obligations, based on the shares' Fair Market Value at the time
such determination is made; or (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations. If you desire to elect to use the stock
withholding option described in subparagraph




--------------------------------------------------------------------------------




(a), you must make the election at the time and in the manner the Company
prescribes. The Company, in its discretion, may deny your request to satisfy its
tax withholding obligations using a method described under subparagraph (a) or
(b). In the event the Company determines that the aggregate Fair Market Value of
the shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then you must pay to
the Company, in cash, the amount of that deficiency immediately upon the
Company's request.
11.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock (including Restricted Shares)
will be subject to compliance with all applicable requirements of federal,
state, or foreign law with respect to such securities and with the requirements
of any stock exchange or market system upon which the Stock may then be listed.
No Stock will be issued hereunder if such issuance would constitute a violation
of any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, Stock will not be issued
hereunder unless (a) a registration statement under the Securities Act of 1933,
as amended (the “Act”), is at the time of issuance in effect with respect to the
shares issued or (b) in the opinion of legal counsel to the Company, the shares
issued may be issued in accordance with the terms of an applicable exemption
from the registration requirements of the Act. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company's legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Award will relieve the Company of any
liability in respect of the failure to issue such shares as to which such
requisite authority has not been obtained. As a condition to any issuance
hereunder, the Company may require you to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company. From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate Persons to make shares of Stock available for
issuance.
12.Lock-Up Period. You hereby agree that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under
the Act, you will not sell or otherwise transfer any Stock acquired hereunder or
other securities of the Company during the 180-day period (or such other period
as may be requested in writing by the Managing Underwriter and agreed to in
writing by the Company) (the “Market Standoff Period”) following the effective
date of a registration statement of the Company filed under the Act. Such
restriction will apply only to the first registration statement of the Company
to become effective under the Act that includes securities to be sold on behalf
of the Company to the public in an underwritten public offering under the Act.
The Company may impose stop-transfer instructions with respect to securities
subject to the foregoing restrictions until the end of such Market Standoff
Period.
13.Stockholders Agreement. The Committee may, in its sole discretion, condition
the delivery of Stock subject to this Award upon your entering into a
stockholders' agreement in such form as approved from time to time by the Board.
14.Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Sections 4, 11 and 12 of this
Agreement on all certificates representing shares issued with respect to this
Award.
15.Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary, or interfere in any way with the
rights of the Company or any Subsidiary to terminate your employment or service
relationship at any time.
16.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
17.Remedies. The parties to this Agreement shall be entitled to recover from
each other reasonable




--------------------------------------------------------------------------------




attorneys' fees incurred in connection with the successful enforcement of the
terms and provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
18.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Shares
granted hereunder.
19.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
20.No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss or depreciation.
21.Company Records. Records of the Company or its Subsidiaries regarding your
period of service, termination of service and the reason(s) therefor, leaves of
absence, re-employment, and other matters shall be conclusive for all purposes
hereunder, unless determined by the Company to be incorrect.
22.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
23.Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
24.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
25.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
26.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
27.Company Action. Any action required of the Company shall be by resolution of
the Board or by a person or entity authorized to act by resolution of the Board.
28.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
29.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware law is preempted by federal law. The obligation of the Company
to sell and deliver Stock hereunder is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
30.Amendment. This Agreement may be amended the Board or by the Committee at any
time (a) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Award; or (b)
other than in the




--------------------------------------------------------------------------------




circumstances described in clause (a) or provided in the Plan, with your
consent.
31.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.
Please indicate your acceptance of all the terms and conditions of the Award and
the Plan by signing and returning a copy of this Agreement.
ORION MARINE GROUP, INC.,
a Delaware corporation




By:    
Name:    
Title:    
ACCEPTED:


____________________________________
Signature of grantee




____________________________________
Name of grantee (Please Print)




Date: _________________, ____




ACKNOWLEDGED AND AGREED:




By:    


Name:    


